In re Application of                          		:    DECISION ON
Raymont et al.	 				:    PETITION			                    

Serial No. 16/534,764				:		          

Filed: August 07, 2019				:	          			
For: MOBILE PROCESSING SYSTEM FOR HAZARDOUS AND RADIOACTIVE
       ISOTOPE REMOVAL

     
This is a decision on the PETITION FILED UNDER 37 CFR 1.181 filed on September 3, 2021. The Examiner issued a restriction requirement on January 12, 2021.

I. Claims 1-15, drawn to a mobile nuclear waste processing system, classified in CO2F
2201/005.

ll. Claims 16-23, drawn to a mobile nuclear waste processing system, classified in CO2F
2201/009.

The Examiner determined that inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars a fluid control valve. The subcombination has separate utility such as in systems not requiring third and fourth mobile containers.

The Examiner further requested an election of species.

Species of treatment systems including:

a first species shown in FIG. 1;

a second species including an ion specific media module in a second container
connected directly to a container containing a solids removal module recited in claim 4 and not shown in any of the drawing Figures;


module recited claim 5 and not shown in any of the drawing Figures;

a fourth species including a feed blend module in a container downstream of a container
containing the solids removal module recited in claim 7 and not shown in any of the drawing
Figures;

a fifth species including a container containing a solids removal module and a second
enclosure housing a feed blend module recited in claim 8 and not shown in any of the drawing
Figures;

a sixth species including a container containing a solids removal module directly
connected to a container containing a waste water treatment system recited in claim 9 and not shown in any of the drawing Figures;, and

a seventh species including a container having a solids removal module and a
ventilating system disclosed as being part of a solid feed module recited in claim 12 and not shown in any of the drawings.

The Examiner determined that the species were independent or distinct because they include mutually exclusive structural arrangements. In addition, these species were not obvious variants of each other based on the current record.

Regarding the species restriction, the Examiner withdrew the restriction of claims 4, 5, 7, 8, and 12 in view of Applicant’s assertion that all the claims read on the elected species. The Examiner otherwise deemed the restriction of both the claims and species proper and made them final.

Applicant asserts that the claim restriction is improper for two reasons. The Examiner did not make the required showings to support restriction all the claims in each group and there is no undue burden to search and examiner the claims.

The showings made by the Examiner are that the combination does not require the particulars of a fluid control valve recited in the subcombination, and the subcombination has separate utility such as in systems not requiring third and fourth mobile containers recited in the combination (i.e., claims in Group II).

See MPEP 806.05(c).
To support a requirement for restriction between combination and subcombination inventions, both two-way distinctness and reasons for insisting on MPEP § 808.02.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The inventions are distinct if it can be shown that a combination as claimed:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) does not require the particulars of the subcombination as claimed for patentability (to show novelty and unobviousness), and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) the subcombination can be shown to have utility either by itself or in another materially different combination. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When these factors cannot be shown, such inventions are not distinct
The Examiner’s showings only apply to a few dependent claims and not to the other claims in the groups. The only claim reciting a fluid control valve is dependent claim 11. The Examiner’s showings are only sufficient to establish that this claim should be restricted but are insufficient to establish that independent claim 1 and the other dependent claims in Group I should be restricted. Likewise, the only claims reciting a third mobile container are dependent claims 20—22. Thus, the Examiner’s showings are only sufficient to establish that these claims should be restricted but are insufficient to establish that independent claim 16 and the other dependent claims in Group II should be restricted. None of the claims recites a fourth mobile container. 

Applicants assert that the species restriction is improper. The Examiner cited different claims as species, which is improper. The Examiner used claims to identify six of the seven species and that using the claims to define the species made it impossible for Applicants to select a species for later prosecution. Second, the alleged species are not mutually exclusive. Applicant points to claims 4 and 9 cover the same species shown in Fig 1. Likewise, claims 5 and 8 cover the same species shown in Fig 25.

Claims are definitions or descriptions of inventions. Claims themselves are never species. The scope of a claim may be limited to a single disclosed embodiment (i.e., a single species, and thus be designated a specific species claim). Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species; the claims must not overlap in scope. Not all the species identified by the Examiner are mutually exclusive  



DECISION

The petition is GRANTED.

The restriction requirement and election of species as originally presented is withdrawn.

The Examiner may consider reissuing a restriction based on dependent claims 11 and 20-22 and in making a requirement for restriction in an application claiming plural species, the Examiner should group together species considered clearly unpatentable over each other.




/Keith D. Hendricks/
_____________________

Keith D. Hendricks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

Holland & Hart LLP/ Veolia Nuclear Solutions, Inc.Fast Road Management, LLCPO Box 11583Salt Lake City UT UTAH 84147